HAMMOND, Judge.
I do not concur with the register in the foregoing opinion certified •by him. General order in bankruptcy, No. 5, limits the power of the register to .the time and place fixed by the court in the special order under which he acts, or to the time and place fixed by him, acting under the authority of a general order of the court. There is nothing in the statutes or any general order of the court, or the rules prescribed by the supreme court, authorizing a register to adjourn a meeting of creditors by letter, or otherwise than by attending the meeting at the time and place designated for its assembling. During the epidemic just closing, the courts were virtually closed, and the meeting of creditors appointed in this case has wholly failed, without any fault on the part of the creditors. Then' right to choose an assignee cannot be prejudiced by a failure, under the circumstances of this case, to attend a meeting appointed at a time and place when and where a deadly disease was prevailing to such an extent that it was dangerous to hold it. Let a new warrant issue, appointing another meeting, to be served as if no warrant had ever issued. The clerk will certify this opinion to the register.